Filed Pursuant to Rule424(b)(3) Registration No.333-150612 MOODY NATIONAL REIT I, INC. SUPPLEMENT NO. 6 DATED AUGUST 10, 2011 TO THE PROSPECTUS DATED APRIL 25, 2011 This document supplements, and should be read in conjunction with, our prospectus dated April 25, 2011 relating to our offering of up to $1,100,000,000 in shares of our common stock.This SupplementNo. 6 supersedes and replaces all prior supplements to our prospectus. Terms used and not otherwise defined in this Supplement No. 6 have the same meanings as set forth in our prospectus. The purpose of this Supplement No. 6 is to disclose: ● the status of our initial public offering; ● the extension of our public offering; ● the renewal of our advisory agreement; ● selected financial data; ● our performance—funds from operations and modified funds from operations; ● a description of our current portfolio; ● information regarding our indebtedness; ● the extension of the maturity date of a promissory note issued in connection with our acquisition of an interest in the Residence Inn property; ● information regarding our distributions; ● our net tangible book value per share; ● information regarding redemption of our shares; ● compensation paid to our advisor and its affiliates; ● an update to the section of our prospectus entitled “Prior Performance Summary—Adverse Business Developments;” ● Experts; and ● information incorporated by reference. Status of Our Initial Public Offering We commenced our initial public offering of up to $1,100,000,000 in shares of our common stock on April 15, 2009. We are offering $1,000,000,000 in shares of our common stock in our primary offering and $100,000,000 in shares of our common stock pursuant to our distribution reinvestment plan. As of August 9, 2011, we had accepted investors’ subscriptions for and issued388,651shares of our common stock in our public offering,including12,061 shares of our common stockissued pursuant to our distribution reinvestment plan, resulting in gross offering proceeds of approximately $3,765,905.We will sell shares of our common stock in our initial public offering until the earlier of April 15, 2012, or the date on which the maximum amount has been sold. Extension of Our Public Offering On April 5, 2011, our board of directors approved an extension of our primary offering of up to $1,100,000,000 in shares of our common stock until the earlier of the sale of all of the shares of our common stock registered in our primary offering or April 15, 2012.Under rules promulgated by the SEC, in some circumstances, we could continue our primary offering until as late as October 15, 2012.We may continue to offer shares of our common stock under our distribution reinvestment plan beyond these dates until we have sold all of the shares of our common stock offered through the reinvestment of distributions. Renewal of Our Advisory Agreement On April 6, 2011, in connection with the extension of our primary offering discussed above, we entered into an amendment to our amended and restated advisory agreement with our advisor to renew our advisory agreement for an additional one-year term, expiring on April 15, 2012. 1 Selected Financial Data The following selected financial data should be read in conjunction withour consolidated financial statements and related notes thereto and “Management’s Discussion and Analysis of Financial Condition and Results of Operations” contained in our Annual Report on Form 10-K for the year ended December 31, 2010 and our Quarterly Report on Form 10-Q for the three months ended March 31, 2011, both incorporated by reference in thisprospectus supplement. Our historical results are not necessarily indicative of results for any future period. As of March 31, 2011 December 31, 2010 December 31, 2009 Selected Financial Data BALANCE SHEET DATA: Total assets $ $ $ Total liabilities $ $ $ Total equity $ $ $ Three Months Ended March 31, 2011 Year Ended December31, 2010 Year Ended December31, 2009 STATEMENT OF OPERATIONS DATA: Total revenue $ $ $
